DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 8, 10, 11, 16, 17, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7, 8, 10, 11, 17, and 18 each recite the limitation "the shear resistant surface.”  There is insufficient antecedent basis for this limitation in the claims.
Claim 16 recites that the floor tile is “luxury” vinyl tile. However, it is unclear as to what structural characteristics would be encompassed by the term “luxury.” Therefore the scope of the claim is indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-14, and 17-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2010/0024329 to Gray et al. (“Gray”) in view of U.S. Patent No. 7,182,989 to Higgins et al. (“Higgins”).
Regarding claims 1 and 26, Gray discloses a flooring system comprising: a plurality of floor tiles 1-44, wherein the plurality of floor tiles contains individual floor tiles 41-44, and at least one adhesive fastener 20, 46 containing an adhesive material; wherein at least a portion of the adhesive fastener 20, 46 is attached to at least a portion of a bottom surface of the individual floor tiles to form a plurality of floor tiles interconnected to one another via the at least one adhesive fastener. Gray does not disclose that the individual floor tiles are comprised of: a first wear layer and a second layer having an adhesive layer thereon.
Higgins discloses a floor tile 110 comprised of a first wear layer 112 and a second layer 157, 170, 178, 180 having an adhesive layer 180 (col 15, ln 17-26 discloses adhesive as layer 180) thereon to provide for a durable tile that is cushioned, plush, and with minimal displacement (col 2, ln 47-51; col 18, ln 10-24).
	All the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have substituted the floor tiles in Gray for that of Higgins as claimed, using known methods with no change in their respective functions. Such a substitution would have yielded predictable results to one of ordinary skill in the art at the time the invention was filed since the elements perform as expected and thus the results would be expected. The method steps recited in claim 26 would necessarily be performed in installing the structure of claim 1.


Regarding claim 2, Gray in view of Higgins discloses that the first wear layer is comprised of polymer-containing material (Higgins, col 7, ln 36-41).
Regarding claim 3, Gray in view of Higgins discloses that the first wear layer is comprised of polymer-containing material in the form of fiber, yarn, film, or combinations thereof (Higgins, col 2, ln 36-41).
Regarding claims 4 and 5, Gray in view of Higgins does not disclose that the first wear layer contains a visual image. Gray further discloses that an image may be printed on a tile (Gray, par 0051). The limitation of a printed visual image is a matter of design choice. It has been held that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art.
Regarding claim 6, Gray in view of Higgins discloses that the second layer is comprised of materials selected from the group consisting of polyurethane (Higgins, col 12, ln 3-9), polyolefin, bitumen, polyvinyl chloride, and combinations thereof.
Regarding claim 7, Gray in view of Higgins does not disclose that a resistant surface is a mechanically modified surface. Gray further discloses that a bottom layer of a tile can have embossed portions. All the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have combined the elements as claimed, using known methods with no change in their respective functions. Such a combination would have yielded predictable results to one of ordinary skill in the art at the time the invention was filed, since the elements perform as expected and thus the results would be expected. Having an embossed surface would increase frictional engagement to an underlying surface.	
Regarding claim 8, Gray in view of Higgins discloses that a shear resistant surface is a chemically modified surface 180 (Higgins, adhesive, col 15, ln 15-25). 
Regarding claim 9, Gray in view of Higgins further discloses that the second layer contains areas of shear resistant surface and areas of non-shear resistant surface (Higgins col 15, ln 18-22 discloses that adhesive 180 can be applied in a patterned arrangement instead of 
Regarding claim 10, Gray in view of Higgins discloses that the shear resistant surface is present on substantially the entire second layer.
Regarding claim 11, Gray in view of Higgins discloses that at least a portion of a shear resistant surface 180 of the second layer is in direct contact with a flooring surface.
Regarding claim 12, Gray in view of Higgins discloses that the floor tile is carpet tile. 
Regarding claim 13, Gray in view of Higgins discloses that the carpet tile further contains a layer of foam 178. 
Regarding claim 14, Gray in view of Higgins discloses that the layer of foam is polyurethane foam. 
Regarding claim 17, Gray in view of Higgins discloses that the plurality of interconnected floor tiles contains direct physical contact between at least a portion of the adhesive fastener and a shear resistant surface 180 of the second layer.
Regarding claim 18, Gray in view of Higgins discloses that the adhesive fastener is present on only a portion of a shear resistant surface 180 of the second layer of the floor tile. 
Regarding claim 19, Gray in view of Higgins discloses that the adhesive fastener further comprises at least one layer of textile substrate (Gray, par 0055).
Regarding claim 20, Gray in view of Higgins discloses that the adhesive fastener is comprised of alternating layers of textile substrate 22 and adhesive material 24.
Regarding claim 21, Gray in view of Higgins discloses that the adhesive fastener is characterized as having a first surface and a second surface, and wherein adhesive material is present on the first surface.
Regarding claim 22, Gray in view of Higgins discloses adhesive material on the first surface but does not disclose that the adhesive fastener contains adhesive material on the second surface. Gray further discloses that double sided adhesive is known in securing tiles 
Regarding claim 23, Gray in view of Higgins discloses that the plurality of interconnected floor tiles is characterized as being a floating floorcovering article. 
Regarding claim 24, Gray in view of Higgins does not disclose adhesive material permanently affixing the plurality of interconnected floor tiles to a floor space. Gray further floor tiles may have adhesive to permanently adhere the tile to a floor surface (par 0012). All the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have combined the elements as claimed, using known methods with no change in their respective functions. Such a combination would have yielded predictable results to one of ordinary skill in the art at the time the invention was filed, since the elements perform as expected and thus the results would be expected.
Regarding claim 25, Gray in view of Higgins discloses that the plurality of interconnected floor tiles is characterized as being a non-floating floorcovering article. 

Claims 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gray in view of Higgins as applied in claim 1 above and further in view of U.S. Publication No. 2012/0276348 to Clausi et al. (“Clausi”).
	Regarding claims 15 and 16, Gray in view of Higgins does not disclose that the floor tile is luxury vinyl tile. Clausi discloses a floor tile Fig. 1 wherein a first wear layer 1 is made of luxury vinyl to provide for an aesthetically pleasing and economically priced tile. All the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have substituted first wear layer in Gray for that of Clausi as claimed, using known .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,851,550. Although the claims at issue are not identical, they are not patentably distinct from each other because each limitation in the instant claims is present in and covered by the scope of the patented claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T CAJILIG whose telephone number is (571)272-8143. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE T CAJILIG/Primary Examiner, Art Unit 3633